Judgment unanimously affirmed without costs. Memorandum: Supreme Court did not err in concluding that petitioner is entitled to the greater protection provided by Town Law § 155. Moreover, the court properly held that the Town of Greece could not prohibit petitioner and/or his attorney from informally interviewing employees of the Town who voluntarily agreed to be interviewed, to enable petitioner to prepare a defense to the charges of misconduct (see, Niesig v Team I, 76 NY2d 363, 374-375). (Appeal from Judgment of Supreme Court, Monroe County, Bergin, J.—CPLR art 78.) Present—Lawton, J. P., Fallon, Callahan, Doerr and Boehm, JJ.